Citation Nr: 9909184	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  93-22 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a rating in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1963 
to September 1966 and from January 1968 to January 1971.  
This appeal arises from a September 1992 rating decision of 
the Manchester, New Hampshire, regional office (RO) which 
denied service connection for a low back disability and which 
assigned a 30 percent disability rating for PTSD, after 
granting service connection for the same.  The notice of 
disagreement was received in September 1992.  The statement 
of the case was issued in October 1992.  The veteran's 
substantive appeal was received in October 1992.  By a rating 
action dated in October 1998, the 30 percent disability 
rating for service-connected PTSD was increased to 50 
percent, effective February 1992.

This matter was Remanded by the undersigned in November 1993 
for the purpose of obtaining additional factual and medical 
evidence, and it has been returned to the Board of Veterans' 
Appeals (Board) for appellate review.

The veteran's representative, in his presentation dated in 
February 1999, appears to be raising the claim of entitlement 
to a total disability rating based on individual 
unemployability.  This issue has not been prepared for 
appellate review and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran is presently diagnosed as having a herniated 
nucleus pulposus L4-L5.

2.  There is no competent medical evidence linking the 
veteran's herniated nucleus pulposus with his active military 
service.

3.  The veteran's claim for service connection for a low back 
disability is not plausible.

4.  The symptoms of the veteran's PTSD are not currently 
manifested by more than considerable social and industrial 
impairment, according to regulations in effect prior to 
November 7, 1996 and subsequent thereto.

5.  The veteran has not routinely displayed symptoms such as: 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); and spatial disorientation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a low 
back disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.129, 
4.130, 4.132, Diagnostic Code 9411 (as in effect prior and 
subsequent to November 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that the veteran's spine was 
normal on examinations conducted in August 1963 and January 
1968.  In August 1969, the veteran was seen for complaints of 
low back pain.  He stated that he had been experiencing a 
sharp pain in his low back since lifting some iron slabs.  
There was no evidence of muscle spasm or spinal or sacroiliac 
tenderness.  The veteran was able to touch his toes.  The 
diagnosis was low back sprain.  

On a Report of Medical Examination pending discharge, the 
veteran's spine was normal.  He denied any history of back 
problems.  The veteran's Form DD-214 indicated that his 
Military Occupational Specialty was Medical Specialist.  He 
was noted to have received the Combat Medics Badge and Purple 
Heart.

In February 1992, the veteran filed a claim for service 
connection for PTSD and a back condition. 

Medical records from the Boston VA Medical Center (VAMC) 
dated from March 1992 to June 1992 were associated with the 
claims folder.  A Report of Psychological Assessment dated in 
June 1992 indicated that the veteran was referred to the VAMC 
due to complaints of depression, intrusive memories, and 
difficulty interacting with authority figures.  The veteran 
discussed his in-service exposure to combat related stressors 
in detail.  After his discharge, he stated that he entered 
college, but that he subsequently "flunked out."  He 
reported that he worked in a warehouse from 1977 to 1986.  
After working with the Post Office in 1987, he indicated that 
he had been employed for the past five (5) years as a 
groundskeeper at the State House.  He said that he had 
recently received his Bachelor's degree from the University 
of Massachusetts, Magna Cum Laude, and that he was currently 
enrolled in a graduate program.  On mental status 
examination, the veteran was coherent with no evidence of 
hallucinations, delusions, looseness of associations, ideas 
of reference, or flight of ideas.  His thoughts were well 
developed.  He endorsed feelings of paranoia.  He reported 
some concentration difficulties.  Psychometric testing was 
indicative of PTSD.  The impression was PTSD and major 
depression.  His Global Assessment of Functioning (GAF) was 
70.  Group therapy and possible psychotropic medication was 
recommended.

The veteran was afforded a VA psychiatric examination in 
August 1992.  He recalled several in-service stressors and 
outlined his post-service work history.  He complained of 
chronic insomnia.  He said that he was only able to sleep 
when he drank.  He endorsed frequent nightmares, flashbacks, 
and hyper-arousability.  He stated that he had been 
experiencing increased depression with suicidal thoughts.  He 
remarked that hot muggy weather would remind him of Vietnam 
and aggravate his symptoms.  Objectively, the veteran was 
alert, oriented, and neatly coifed and dressed.  His overall 
mood was one of dysphoria and anxiety.  There was no evidence 
of thought disorder, but he did have frequent flashbacks with 
some dissociation.  His social judgment appeared to be 
intact.  The diagnosis was chronic, severe PTSD.

Service connection for PTSD was granted in September 1992.  A 
30 percent disability evaluation was assigned.  In addition, 
the veteran's claim for service connection for a back 
condition was denied.  The RO found that the veteran's 
treatment for back pain in service had been for an acute and 
transitory condition.

In January 1993, the veteran was afforded a personal hearing 
before the RO.  He asserted that he hurt his low back when an 
explosion blew him off a dike in Vietnam.  Noting that he was 
out in the field at that time, and that he was a combat 
medic, he maintained that he self-treated the injury.  He 
noted that he had had experience in the orthopedic ward.  
However, he acknowledged that this experience mostly 
pertained to cleaning post-amputation wounds.  The veteran 
said that he sought treatment for low back pain when he was 
stationed at Fort Riley, Kansas.  He added that he had been 
in a motor vehicle accident at that time, but that his 
injuries were not serious.  He stated that his back problem 
had progressively worsened over the years.  As he had a 
pretty extensive knowledge of the physical anatomy, he 
asserted that he had self-treated his back pain for several 
years.

With regard to his PTSD, the veteran contended that he had 
problems with authority figures.  He said that he had worked 
with some consistency since his discharge.  He credited his 
five (5) years of employment as a groundskeeper with his 
opportunity to work alone.  He indicated that he was 
expecting to be laid-off in the upcoming month.  He reported 
that he had never been married, and he had no close personal 
relationships of any type.  The veteran described himself as 
a solitary person.  He endorsed severe, recurrent nightmares.  
He added that he received outpatient therapy on a weekly 
basis, and that he was on medications to help him sleep.  

In support of his claim, the veteran submitted a November 
1992 letter from his social worker at the Boston Vet Center.  
Since his return from Vietnam, the social worker reported 
that the veteran had essentially isolated himself.  She said 
that he had "much rage," and that he could easily become 
explosive.  She stated that the veteran was underemployed due 
his PTSD.  Although he was extremely intelligent, the veteran 
was noted to have held jobs only as a laborer.  The social 
worker said that the veteran experienced problems with 
authority figures.  She added that the PTSD symptoms also 
included frequent nightmares, intrusive memories, and a 
heightened startle response.

The hearing officer denied service connection for a back 
disorder in February 1993.  Noting that the veteran's 
testimony regarding the in-service back injury and his 
treatment of the injury was credible, the hearing officer 
determined that there was no evidence that the veteran 
suffered from any type of back disorder at discharge or for 
many years thereafter.  The hearing officer held that there 
was no evidence of a chronic back disability.  The veteran's 
claim for an increased rating for service-connected PTSD was 
also denied.  The hearing officer determined that the 
veteran's PTSD only caused definite social and industrial 
impairment because the record showed that the veteran had 
recently graduated college while being employed.  A 
supplemental statement of the case was issued to the veteran 
in March 1993.

Medical records from the Boston VAMC dated from November 1992 
to February 1995 show that the veteran received evaluations 
and treatment for, but not limited to, PTSD and low back 
pain.  Notably, the veteran was examined for complaints of 
back pain in June 1993.  He stated that he had a 30 year 
history of a dull ache in his lower back.  He denied bladder 
and bowel dysfunction as well as radiation into the lower 
extremities.  The veteran walked without a limp.  He had full 
leg raising without discomfort.  There was tenderness over 
the sacroiliac joints.  The veteran was seen for similar 
complaints with similar findings in July 1993 and October 
1993.  The impression was probable degenerative lumbosacral 
disc disease.

A May 1994 treatment note from the mental health clinic 
indicated that the veteran suffered from chronic depression 
and anxiety.  The examiner stated that there was no evidence 
of mania, psychosis, panic disorder, or obsessive compulsive 
disorder.  The veteran gave a history of drug and alcohol 
abuse.  The assessment was PTSD.  Continued therapy along 
with the introduction of medication was recommended.  

The veteran reported in June 1994 that his depression and 
anxiety had decreased.  He remarked that his medication was 
"terrific."  He also indicated that his irritability and 
anhedonia had decreased, and that he was sleeping more.  The 
impression was PTSD, anxiety, and depression much improved.

In September 1994, the veteran stated that he was infuriated 
because his plans to pursue a degree in social work had been 
rejected.  He said that the VA would not approve his part-
time schedule.  He denied suicidal and homicidal ideation.  
He was noted to have discontinued his medication because it 
made him too sedentary and interfered with his ability to 
become angry.  In this regard, the veteran stated that he was 
able to get angry without becoming enraged or irritable.  He 
ventilated effectively.  The assessment was setback, 
responding normally.  Treatment notes dated in November and 
December 1994 indicated that the veteran maintained control 
despite ongoing frustrations regarding his enrollment in 
school.

The matter was Remanded by the Board in April 1996.  Noting 
that the veteran claimed treatment in Kansas after his return 
from Vietnam, the RO was instructed to ascertain whether this 
treatment occurred in service or post-service and obtain 
those records.  The Board also observed that medical records 
from the Boston VAMC dated from 1993 to 1995 had been 
associated with the claims folder, that the RO had not 
considered this evidence, and that the veteran did not waive 
RO consideration of this evidence in accordance with 
38 C.F.R. §§ 19.31 and 19.37.  The RO was also instructed to 
obtain the veteran's vocational and education folder and 
associate it with the claims folder.  In addition to 
reviewing this evidence and any other evidence received as 
part of the claim, the RO was told to afford the veteran a VA 
psychiatric examination to determine the severity of this 
service-connected PTSD.

In a letter dated in April 1996, the veteran was asked to 
furnish the names of any health care provider who had treated 
him for his PTSD and/or back disability.  He was also told to 
submit evidence regarding his in-service and post-discharge 
treatment for his back condition.

Letters from the Boston Vet Center and a VA staff 
psychiatrist were received in June 1996.  The VA psychiatrist 
indicated that he had been treating the veteran for nearly 
two (2) years.  While he had responded to both medications 
and therapy, the veteran was reported to have remained very 
symptomatic from his PTSD.  The psychiatrist stated that the 
veteran's PTSD had caused "minimal impairment in his 
occupational function."  However, social functioning had 
been "devastated."  He said that the veteran's life was 
almost barren of relationships.

Similarly, a social worker at the Boston Vet Center indicated 
that the veteran lived alone, and that he had minimal social 
contacts.  While he enjoyed his employment as a scheduling 
clerk at the VA Outpatient Center (VAOC), the social worker 
stated that the veteran expressed the feeling of intense 
anger towards the doctors.  She said that panic attacks had 
forced the veteran to leave work on several occasions.  She 
added that the veteran felt that his inability to control his 
anger and emotion had prevented him from advancing with his 
employer.  The veteran's primary PTSD symptoms were 
identified as rage, numbing, sleep disorder, chronic 
nightmares, and intrusive memories.

Medical records from the Office of the State House dated from 
July 1988 to March 1992 were associated with the claims 
folder.  Those records show that the veteran sought frequent 
treatment for complaints of low back pain.  There were no 
findings pertaining to the veteran's military service.  

Medical records from the Boston VAMC dated from October 1992 
to August 1996 show that the veteran received treatment for, 
but not limited to, a skin condition, back pain, PTSD, and 
prostate cancer.  In June 1995, the veteran reported that he 
was experiencing increased stress because of the forced 
interpersonal contact he had to have in class and school.  He 
also expressed distress in having less time in work and 
school.  He said that he felt angry and tense.  Objectively, 
there was no change in the veteran's mental status.  He was 
in good control.  The assessment was PTSD.

The veteran expressed similar concerns in August 1995.  He 
stated that he found it difficult to discuss issues in class.  
He remarked that he became very angry with differing 
viewpoints.  He said that he tolerated school with the hope 
that he would have better employment opportunities.  However, 
the veteran indicated that he derived no pleasure from 
attending school.  He stated that he continued to suffer from 
nightmares.  There was no change in his mental status.  The 
examiner noted that the veteran kept himself in "tight 
control emotionally."  A March 1996 treatment note indicated 
that the veteran was continuing with night school with the 
goal of graduation in the next year.  While he endorsed 
increased depression and flashbacks, the veteran's mental 
status was viewed as unchanged.

In May 1996, the veteran was seen for complaints of increased 
stress.  He cited his clinical placement for school was 
coming up, his upcoming biopsy to rule-out prostate cancer, 
and his current appeal for disability as his stressors.  He 
said that he was feeling greater irritability, anger, and 
financial concerns.  He stated that he was also experiencing 
more intrusive memories.  While he was found to be 
demonstrating increased irritability, the examiner determined 
that the veteran's anger was well controlled.

With regard to his back, the veteran was evaluated for 
complaints of low back pain in May 1996.  The assessment was 
low back pain with exacerbation.

A June 1996 report from the neurology clinic indicated that 
the veteran was evaluated for complaints of low back pain 
since the "late 70's," leg numbness, and muscle spasm of 
the spine.  Following a physical examination, he was 
diagnosed as having low back pain, probably musculoskeletal 
dysfunction.  X-rays of the lumbosacral spine revealed 
minimal degenerative spurs at L4-L5.  The sacroiliac joints 
were normal.  A June 1996 EMG was noted to have shown 
possible early peripheral neuropathy and no evidence of 
definite lumbosacral radiculopathy.

In July 1996, the veteran underwent a MRI of the lumbar 
spine.  He was noted to have a history of low back pain and 
soft root signs of the right lower extremity.  There was 
evidence of disc desiccation at L4-L5 and L5-S1.  At L4-L5, 
there was also posterior broad-based central herniated 
nucleus pulposus without significant canal or recess 
narrowing as well as mild facet and ligamentous hypertrophy.  
There was posterior bulging and ridging at L5-S1.

In a statement received in June 1996, the veteran recalled 
the circumstances surrounding his in-service back injury.  He 
said that there were numerous instances when he was forced to 
jump from a helicopter, and that the jolt upon landing often 
caused back pain.  He stated that he also "knocked about" 
by ordinance fire on several occasions.  He added that he was 
in a motor vehicle accident in the late summer or early fall 
of 1970 when he was stationed at Fort Riley.  The veteran 
indicated that his car was "totaled," and that he was 
evaluated at Fort Riley hospital the next day.  With regard 
to his discharge examination, he said that he denied any low 
back problems because he was anxious to get out of the 
military.  He asserted that his back disorder had worsened 
over the years.

Treatment records from the Boston Vet Center dated from June 
1992 to December 1996 were associated with the claims folder.  
In June 1992, the veteran was reported to be employed and a 
recent college graduate.  He was very articulate but appeared 
depressed, constricted, and struggling with emotional 
control.  Treatment notes dated in January 1993 indicated 
that the veteran was concerned about losing his job, and that 
he was working with his rehabilitation counselor on career 
options. He also discussed his desire to seek a graduate 
degree in counseling.  Subsequent treatment notes dated 
between February 1993 and October 1993 showed that the 
veteran reacted to his unemployment with complaints of 
increased depression and anger.  

In November 1993, the veteran reported that he had found a 
job.  Treatment notes between June 1994 and October 1995 
indicated that he was experiencing frustration with conflicts 
associated with his school and job schedules.  By October 
1995, he stated that he was feeling more withdrawn.  He 
discussed his intrusive memories and nightmares.  Increased 
stress was again noted in May 1996, when the veteran reported 
that a blood test had been positive for prostate cancer.  His 
subsequent biopsy of the prostate, radiation treatment, and 
related side effects also contributed to the veteran's 
complaints of depression.  On account of his illness, a 
September 1996 treatment note indicated that the veteran was 
forced to drop out of school and miss work.  His mental 
status was found to be depressed due to medical concerns.  A 
similar finding was made in a December 1996 letter from the 
veteran's social worker.

The veteran was afforded a VA psychiatric examination in 
February 1997.  Since the discovery of his prostate cancer, 
he stated that the symptoms of his PTSD had worsened.  He 
said that he was feeling much more depressed than he did in 
July, before his cancer was diagnosed.  He admitted to 
suicidal ideation but no plan.  He also stated that his 
nightmares had intensified, and that he was increasingly 
anxious and hypervigilant.  The veteran noted that he had 
withdrawn from school.  He said that it was becoming 
increasingly difficult for him to cope with his current job 
because of psychiatric problems.  On mental status 
examination, the veteran was neatly dressed.  His mood was 
depressed with occasional suicidal ideation.  His thought 
content focused on his cancer prognosis.  His attention and 
concentration were good.  Memory was intact.  The diagnosis 
was severe, chronic, PTSD.  The examiner remarked that there 
had been a worsening of the veteran's symptoms over the past 
four (4) years, particularly since July 1996.

Service connection for a back disorder was denied in April 
1997.  The RO determined that there was no evidence that the 
veteran's current back disorder was incurred in or aggravated 
by his military service.  Thereafter, following a review of 
his vocational rehabilitation and education file, the RO 
denied an increased evaluation of the veteran's service-
connected PTSD in May 1997.  Considering the revised criteria 
for evaluating psychiatric disabilities, the RO found that 
there was no evidence to support a 50 percent rating under 
either the new or old criteria.  The RO stated that a 
February 1997 note contained in the vocational rehabilitation 
and education file indicated that the veteran took a leave of 
absence from school due to health reason, but that he 
continued with full time employment.

In a letter dated in August 1997, the veteran's treating 
psychiatrist indicated that the veteran suffered from severe 
psychological trauma due to his in-service war experiences.  
Despite several years of group therapy and medication 
treatment, he said the veteran's symptoms of PTSD and 
depression had persisted.  He indicated that the veteran's 
recent diagnosis of cancer and treatment related thereto had 
contributed to his symptoms.  Notwithstanding the affects of 
cancer on his psychiatric condition, the psychiatrist noted 
that the veteran's PTSD was moderately disabling 
occupationally and severely disabling socially.  He said that 
the veteran's social life was essentially non-existent.

In March 1998, the RO denied service connection for a back 
disorder.  The 30 percent disability rating assigned to the 
veteran's service-connected PTSD was continued.  A 
supplemental statement of the case was issued to the veteran 
that same month.

Medical records from the Boston VAMC dated from June 1996 to 
September 1996 pertain mostly to the treatment of the 
veteran's prostate cancer.  However, a July 1996 consultation 
report from the physical therapy clinic indicated that the 
veteran was evaluated for complaints of low back pain with 
loss of sensation and spasm.  There were no findings 
pertaining the veteran's military service or the etiology of 
his back disorder.

Another letter from the veteran's treating psychiatrist was 
received in June 1998.  The doctor stated that the veteran 
continued to suffer from severe PTSD and dysthymia with 
superimposed recurring major depressive episodes.  Both 
conditions were described as severe.  The doctor said that 
the veteran suffered from heightened withdrawal, numbing, 
anhedonia, irritability, hyper-vigilance, fatigue, 
hopelessness, and concentration problems.  He indicated that 
the veteran's occupational and social functioning had 
declined since August 1997.

Similarly, in a letter from the Boston Vet Center dated in 
June 1998, the veteran's social worker indicated that the 
veteran had constant suicidal and homicidal thoughts.  She 
said that he suffered from constant rage attacks at work and 
was very distrustful of the system.  He also experienced a 
chronic sleeping disorder and disturbing nightmares.  He was 
noted to have no social supports.

In June 1998, the veteran was afforded a general medical 
examination.  Significantly, he stated that he had a 
herniated nucleus pulposus at L5-L6.  He said that he had a 
history of a training injury and motor vehicle accident 
during his military service.  He complained of pain in the 
back with occasional stiffness, weakness, and fatigability.  
He endorsed severe pain.  Following a physical examination, 
the veteran was diagnosed as having symptomatic low back 
strain.  

The veteran was also afforded a VA psychiatric examination in 
June 1998.  He reported that he had been working as a clerk 
at the Boston VAMC since 1994.  He said that he lived alone, 
and that he had no "significant other" in his life.  He 
complained of recurrent distressing recollections of his 
combat missions.  He said that he continued to experience 
flashbacks and intrusive memories, and that he tried to avoid 
any activity that reminded him of his wartime trauma.  The 
veteran endorsed sleep problems, hyper-vigilance, and 
difficulty with irritability and feeling his anger.  He 
described difficulty making decisions, fatigue, and 
impotence.  He denied any suicidal or homicidal ideation.  

On mental status examination, the veteran appeared older than 
his stated age.  His behavior was free of any abnormalities.  
His speech was slow, under pressure, monotonous, and 
emotional.  His emotional state was characterized as being 
depressed, angry, guilt-ridden, and despairing.  The 
veteran's thought content was preoccupied with his Vietnam 
experiences.  There was no evidence of delusions or 
hallucinations.  His cognitive functioning appeared to be 
adequate.  His judgment was intact.  The diagnoses were 
severe PTSD and severe dysthymic disorder.  His GAF was 45.  
The examiner commented that the veteran's social impairment 
was severe, and that his occupational functioning appeared to 
be affected by his psychiatric conditions.

By a rating action dated in October 1998, the veteran was 
awarded a 50 percent disability rating for PTSD.  The 
effective date of award was February 1992.  Service 
connection for a back condition remained denied.  The veteran 
was issued a supplemental statement of the case dated in 
October 1998.

In its February 1999 Informal Hearing Presentation, the 
veteran's representative argued that, if the Board found that 
the veteran's claim for service connection for a back 
disorder was not well grounded, the Board should render a 
determination as to whether the RO properly developed the 
veteran's claim pursuant to the provisions of M21-1, part VI, 
para. 2.10f.   The representative argued that the substantive 
provisions of the M21-1 Manual were the equivalent of the 
Department regulations and binding on VA.  Thus, if the 
aforementioned provisions had not been met, the 
representative maintained that the matter should be Remanded 
for development purposes.

II.  Analysis

A.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court"), lay 
observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997).

The veteran states that he injured his low back while serving 
as a combat medic, that he self-treated the condition at that 
time, and that his currently diagnosed herniated nucleus 
pulposus L4-L5 is etiologically related to that injury.  
Where a claim for service connection is brought by a veteran 
who engaged in combat, the Board must apply 38 U.S.C.A. § 
1154(West 1991), which provides that satisfactory lay or 
other evidence that a disease or an injury was incurred in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
if there are no official records indicating service 
incurrence.  38 U.S.C.A. § 1154 (West 1991); Swanson v. 
Brown, 4 Vet. App. 148, 151-52 (1993); Smith v. Derwinski, 2 
Vet. App. 137, 140 (1992); 38 C.F.R. § 3.304(d) (1998).  

The Board notes, however, that the provisions of 38 U.S.C.A. 
§ 1154 are limited to the question of whether a particular 
disease or injury occurred in service, that is, what happened 
then, and not with the question of either current disability 
or nexus to service, both of which require competent medical 
evidence.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App 141, 144 (1992).  
In other words, these provisions only relax the evidentiary 
requirements for determining what happened in service.  The 
provisions do not establish service connection for a combat 
veteran.  The veteran must still meet the Caluza test by 
presenting competent evidence of a current disability and 
medical evidence showing a nexus between a current disability 
and service.

Here, there is no medical evidence to establish a causal link 
between the veteran's low back injury during his military 
service and his currently diagnosed herniated nucleus 
pulposus of L4-L5.  The veteran has not offered any medical 
opinion that attributes his current back disorder to military 
service.  The veteran's opinion that his in-service low back 
injury caused his current back disorder does not meet this 
standard.  As indicated in Espiritu v. Derwinski, questions 
of medical diagnosis or causation require the expertise of a 
medical professional.  The fact that he served as a medic 
over 25 years ago does not give the veteran sufficient 
expertise in the area of orthopedics to render a credible 
medical opinion regarding the etiology of his back disorder.  
The Court has found that an individual with medical training 
does not necessarily have the special knowledge to render a 
competent medical opinion in a particular area of medicine.  
See Black v. Brown, 10 Vet. App. 279 (1997).  There is no 
evidence that the veteran has had sufficient training in the 
field of diagnosing orthopedic disorders.  Rather, the 
veteran's medical experience appears to have involved 
dressing wounds.

Further, while the veteran claims have self-treated his back 
injury in service, the Board observes that the veteran denied 
having any back problems at his discharge examination.  He 
has also indicated that his back condition did not become 
chronic until many years post-service.  In other words, the 
presence of a chronic disability in service was not shown.

Even if the evidence fails to demonstrate the applicability 
of the chronicity provision of § 3.303(b), a VA claimant may 
still obtain the benefit of § 3.303(b) by providing evidence 
of continuity of symptomatology.  Evidence of continuity is 
determined by symptoms not treatment.  However, in 
determining the merits of a claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Here, the connection of the veteran's present 
symptoms -low back pain- to service is a relationship that 
requires a medical opinion, and such an opinion is also 
required to connect the veteran's present herniated nucleus 
pulposus L4-L5 to the continued back symptoms that the 
veteran asserts he has experienced since his discharge.  See 
Savage v. Gober; see also Grottveit v. Brown, 5 Vet. App. 91 
(1993); Layno v. Brown, 6 Vet. App. 465 (1994).  No such 
medical evidence has been submitted in this case.

Finally, the Board notes that the veteran's representative 
has asserted that full development should be undertaken even 
if the veteran's claim is not found to be well grounded.  As 
referenced above, the representative has argued that recent 
changes to VA's Adjudication Procedure Manual, M21-1, have 
the substantive effect of requiring that the VA assist the 
veteran in the development of his claim prior to making any 
prior decision, even if the claim is not well grounded.  In 
that regard, The United States Court of Appeals for the 
Federal Circuit held that, under 38 U.S.C.A. § 5107(a), the 
VA's duty to assist is limited to "only" those claimants 
who have established a well grounded claim.  Epps v. Gober, 
126 F. 3d. 1464 (Fed. Cir 1997).

B.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  

At the outset, the Board notes that the criteria used to 
determine the extent to which psychiatric disorders are 
considered disabling were changed, effective November 7, 
1996.  To that extent, the record shows that the veteran has 
had notice of the old and new criteria for evaluating PTSD. 

In determining which version of the regulations to apply to 
the facts of this case, the Board notes that the Court has 
held that where the law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In this 
instance, neither Congress nor the Secretary has directed 
which regulations are to be applied under the circumstances 
of this case.  Accordingly, the version most favorable to the 
appellant will be considered.

The principle of social and industrial inadaptability, the 
basic criterion for rating disability from the mental 
disorders, contemplated those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment.  In other words, the impairment of earning 
capacity.  38 C.F.R. § 4.129 (as in effect prior to November 
7, 1996).  The severity of disability was based upon actual 
symptomatology, as it affected social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful employment and 
decrease in work efficiency.  The VA could not under evaluate 
the emotionally sick veteran with a good work record, nor 
could it over evaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  It was for that reason that great emphasis was 
placed upon the full report of the examiner which was 
descriptive of actual symptomatology.  The record of the 
history and complaints was only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  
38 C.F.R. § 4.130 (as in effect prior to November 7, 1996).  
Social inadaptability under the previous criteria was to be 
evaluated only as it affected industrial impairment.  
38 C.F.R. § 4.132 (as in effect prior to November 7, 1996).

When evaluating a mental disorder, under the new criteria, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (as in effect on November 7, 
1996).

The veteran is currently assigned a 50 percent disability 
rating for PTSD.  Prior to November 1996, a 50 percent rating 
was assignable when the ability to establish and maintain 
effective or favorable relationships was considerably 
impaired, and, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating was assignable when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. §  Part 4 Diagnostic Code 9411.

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are set forth 
in pertinent part below:


General Rating Formula for Mental 
Disorders:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.                                                             
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.                                             
50

38 C.F.R. §  Part 4 Diagnostic Codes 9201-9440 (1998).

Upon review of the claims file, the Board finds that an 
evaluation in excess of 50 percent is not warranted under the 
"old" or "new" rating criteria.  The record clearly 
indicates that the veteran has been employed as a clerk at 
the VAMC for the past four (4) years.  While he has endorsed 
feelings of a need to work alone and difficulty with anger 
management in the workplace, the Board finds that these 
factors do not obviate the fact that he currently maintains a 
full-time job.  The Board also notes that there is no 
evidence that the veteran has received any type of reprimand 
due to actions or behavior related to his PTSD.  In fact, 
there have been indications that the veteran derives a 
measure of gratification from being able to work.

With regard to social impairment, the veteran has 
demonstrated that he lives in virtual isolation.  He has 
never been married, and there is no evidence that he has 
appreciable social contacts outside the work environment.  
His treating psychiatrist and social worker support this 
description.  Moreover, the veteran's social impairment was 
described as severe at his June 1998 VA examination.  
Nevertheless, there is little evidence to suggest that his 
social impairment has adversely affected the veteran's 
industrial adaptability.  While he claims to avoid social 
interaction and to display anger at work, this does not 
appear to have affected his ability to retain employment.  In 
fact, the VA examiner in June 1998 reported that the 
veteran's job involved checking veterans in and out of the 
medical facility.  This type of job contemplates the need to 
get along with others.  Under the criteria in effect prior to 
November 7, 1996, social inadaptability is to be evaluated 
only as it affected industrial impairment.  The Board finds 
that the evidence supports a finding of considerable but no 
greater social impairment.  In other words, the record does 
not reflect severe impairment of the veteran's ability to 
establish and maintain effective relationships with people or 
maintain employment (as required under the "old" rating 
criteria).

The Board recognizes that the June 1998 VA examination report 
indicated that the veteran's GAF was 45, which is indicative 
of, among other things, serious impairment in several areas, 
such as work, family relations, or mood, and an example of 
which is an inability to keep a job due to psychiatric 
impairment.  See American Psychiatric Association: Quick 
reference to the Diagnostic Criteria from Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington DC, American Psychiatric Association, 1994; see 
also Richard v. Brown, 9 Vet. App. 266 (1996).  However, the 
record clearly demonstrates that the veteran has been working 
as clerk on a full-time basis for over four (4) years.  

Further, in viewing the veteran's disability picture under 
the "new" criteria, the Board is also unable to find that a 
rating in excess of 50 percent is warranted.  The Board 
concedes that the veteran has had difficulty in adapting to 
stressful circumstances at work due to episodes of 
irritability and anger, and that he has also periodically 
displayed symptoms of suicidal ideation.  He has also been 
shown to be isolated and essentially unable to establish 
maintain effective relationships.  Nevertheless, the veteran 
has not routinely displayed symptoms of obsessional rituals 
which interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or a 
neglect of personal appearance and hygiene.  In other words, 
most of the symptoms required to evaluate the veteran's PTSD 
as 70 percent disabling are not present. 

The preponderance of the evidence is against entitlement to a 
disability rating in excess of 50 percent for the veteran's 
PTSD.  In so deciding, consideration has been given to 
assigning staged ratings; however, at no time during the 
period in question has the veteran shown disablement 
equivalent to that greater than the assigned rating.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
Therein, the Court held that with regard to initial ratings 
following the grant of service connection, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  The 
Board recognizes that the veteran was unemployed in 1993.  
However, the record shows that his unemployment was due to 
being laid off, and that the veteran obtained other 
employment.

As previously noted, the Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should apply.  See Karnas v. Derwinski.  As indicated above, 
a 70 percent evaluation for the veteran's PTSD is not 
warranted under either criteria.

Finally, as part of its April 1996 Remand, the Board asked 
that the veteran's vocational and education folder be 
obtained and associated with the claims folder.  While the RO 
appears to have reviewed said records, the folder was not 
associated with the claims folder.  However, upon further 
review, the record clearly shows that the veteran was 
accepted to the vocational rehabilitation program, and that 
he obtained a bachelor's degree through the program.  There 
is also ample evidence that reveals that the veteran has been 
employed for over four (4) years, and that he was pursuing a 
graduate degree prior to being stricken with cancer.  In 
other words, the evidence contained in the vocational and 
education folder is no longer crucial in formulating a 
decision in this appeal.  As such, the Board finds that there 
is no need for an additional Remand for purposes of 
comporting with the earlier Remand.  See Stegall v. West, 11 
Vet. App. 268 (1998) (the Court held that a remand by the 
Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders, and imposes upon the 
Secretary of Veterans Affairs a concomitant duty to ensure 
compliance with the terms of the remand).


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to a rating in excess of 50 percent for service-
connected PTSD is denied.

		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

- 24 -


- 23 -


